DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
►	With respect to claim 9,
		“the first dielectric layer” and “the second dielectric layer” lacking antecedent basic render the claim indefinite.  It is not clear where “the first dielectric layer” and “the second dielectric layer” come from and are located.
►	With respect to claim 16, “the gate conductive structure” lacking antecedent basic should be changed to “the graphene conductive structure” as consistent claimed language to define scope of claim

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lin et al [US 2012/0261829]
►	With respect to claim 1, Lin et al (fig 4, text [0001]-[0081]) discloses the claimed semiconductor device comprising:
	a first gate structure (gate structure of nFET)  disposed over a semiconductor substrate (108); 
	a first source/drain region (116) disposed in the semiconductor substrate and adjacent to the first gate structure;
	a first silicide layer (118) disposed in the semiconductor substrate and over the first source/drain region;
	a graphene conductive structure (154, text [0067]) disposed over the first silicide layer;
	a first dielectric layer (110) covering the first gate structure; and
	a second dielectric layer (140) disposed over the first dielectric layer, wherein the graphene conductive structure is surrounded by the first dielectric layer and the second dielectric layer.
►	With respect to claim 2, Lin et al (text [0067]) discloses a barrier layer (conductive catalyst) disposed between the graphene conductive structure and the first dielectric layer and between the graphene conductive structure and the second dielectric layer.
► 	With respect to claim 3, Lin et al (fig 4) discloses the barrier layer is in direct contact with the first silicide layer (when the conductor 152 comprises barrier).
► 	With respect to claim 4, Lin et al (fig 4) discloses the graphene conductive structure is in direct contact with the first silicide layer.
► 	With respect to claim 5, Lin et al (fig 4) discloses a second gate structure disposed over the semiconductor substrate, wherein the first source/drain region, the first silicide layer and the
graphene conductive structure are disposed between the first gate structure and the second gate structure, and the second gate structure is covered by the first dielectric layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara [US 2017/0278750] in view of Lin et al [US 2012/0261829]
►	With respect to claim 1, Shinohara (fig 23, text [0001]-[0245]) discloses a semiconductor device comprising:
	a first gate structure (MG)  disposed over a semiconductor substrate (SB); 
	a first source/drain region (SD) disposed in the semiconductor substrate and adjacent to the first gate structure;
	a first silicide layer (S1) disposed in the semiconductor substrate and over the first source/drain region;
	a conductive plug (CP) disposed over the first silicide layer;
	a first dielectric layer (IL1) covering the first gate structure; and
	a second dielectric layer (IL2) disposed over the first dielectric layer, wherein the conductive plug surrounded by the first dielectric layer and the second dielectric layer;
	a barrier layer disposed between the conductive plug and the first dielectric layer and between the conductive plug and the second dielectric layer wherein the barrier layer is in direct contact with the first silicide layer (text [0152]).
	Shinohara does not expressly disclose a conductive graphene structure disposed over the first silicide.  Instead, Shinohara discloses the conductive plug (CP) comprising tungsten over the first silicide.
	However, Lin et al (text [0067]) teaches equivalence of using graphene conductive structure and tungsten for conductive plug (154, fig 4)
	Therefore, it would have been obvious for those skill in the art, in view of Lin et al, to have the graphene conductive structure on the first silicide, as being claimed, in device of Shinohara to provide equivalent conductive plug for device operation.  Combine the teaching of Lin et al to Shinohara would provide the barrier between the graphene conductive structure and the first dielectric layer and between the graphene conductive structure and the second dielectric layer wherein the barrier layer is in direct contact with the first silicide layer
► 	With respect to claim 5, Shinohara discloses a second gate structure disposed over the semiconductor substrate, wherein the first source/drain region, the first silicide layer and the
conductive plug are disposed between the first gate structure and the second gate structure, and the second gate structure is covered by the first dielectric layer.  Combination device of Shinohara et al would include the graphene conductive structure disposed disposed between the first gate structure and the second gate structure.
►	With respect to claim 6, Shinohara discloses a cell region (1A) and a peripheral circuit region (1B), and wherein the first gate structure, the first source/drain region, the first silicide layer and the conductive plug are disposed in the cell region. Combination device of Shinohara et al would include the graphene conductive structure disposed in the cell region.
►	With respect to claim 7, Shinohara (fig 23) discloses the peripheral circuit region (1B) of the semiconductor device comprises:  a second source/drain region (SD)  disposed in the semiconductor substrate; a second silicide layer (S1) disposed in the semiconductor substrate and over the second source/drain region; and Is a metal conductive structure (CP) disposed over the second silicide layer.
► 	With respect to claim 8, Shinohara (fig 23, text [0001]-[0245]) discloses a semiconductor device comprising:
	a first source/drain region (SD) and a second source/drain region (SD) disposed in a semiconductor substrate, (SB) wherein the first source/drain region is disposed in a cell region (1A), and the second source/drain region is disposed in a peripheral circuit region (1B);
	a first gate structure (MG/CG) and a second gate structure (MG/CG) disposed over the semiconductor substrate and in the cell region, wherein the first source/drain region is between the first gate structure and the second gate structure; 
	a conductive plug (CP) disposed in the cell region and over the first source/drain region wherein the conductive plug is surrounded by a first dielectric layer (IL1) and a second dielectric layer (UIL2)wherein the first dielectric layercovering the first and second gate structure and the second dielectric layer; 
	a first metal conductive structure (CP) disposed in the peripheral circuit region and over the second source/drain region; 
	a barrier layer separating the conductive plug from the first dielectric layer and the second dielectric layer (text [0152]).
	Shinohara does not expressly disclose a conductive graphene structure disposed over the first silicide.  Instead, Shinohara discloses the conductive plug (CP) comprising tungsten over the first silicide.
	However, Lin et al (text [0067]) teaches equivalence of using graphene conductive structure and tungsten for conductive plug (154, fig 4)
	Therefore, it would have been obvious for those skill in the art, in view of Lin et al, to have the graphene conductive structure on the first silicide, as being claimed, in device of Shinohara to provide equivalent conductive plug for device operation.  Combine the teaching of Lin et al to Shinohara would provide the barrier separating the graphene conductive structure from the first dielectric layer and the second dielectric layer.
► 	With respect to claim 11, Shinohara discloses a third source/drain region (SD) disposed in the semiconductor substrate and in the peripheral circuit region (1B); a third silicide layer (S1) disposed over the third source/drain region; and a second metal conductive structure (CP) disposed in the peripheral circuit region and over the third silicide layer, wherein the first metal  conductive structure and the second metal conductive structure are made of tungsten.
►	With respect to claim 12, Shinohara discloses the first dielectric layer (IL1) surrounding respective lower portions of the graphene conductive structure, the first metal conductive structure and the second metal conductive structure; and the second dielectric layer (IL2) surrounding respective upper portions of the graphene conductive structure, the first metal conductive structure and the second metal conductive structure.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara [US 2017/0278750] in view of Lin et al [US 2012/0261829] as applied to claims 1 and 12 above in further view of Sato [US 2016/0261281].
►	With respect to claim 4, Shinohara in view of Lin et al substantial discloses the claimed device but does not teach the graphene conductive structure being in direct contact with the first silicide because of a usage of barrier.
	However, Sato teaches using the graphene conductive feature for contact plug without using a barrier (text [0045]).
	Therefore, it would have been obvious for those skilled in the art, in view of Sato, to have the graphene conductive structure being directly contact with the first silicide (using no barrier layer) in device Shinohara et al to provide the conductive plug as designed without barrier layer.
►	With respect to claim 13, Shinohara in view of Lin et al substantial discloses the claimed device but does not teach the graphene conductive structure comprises a first graphene conductor and a second graphene conductor bonded onto the first graphene conductor, the first graphene conductor is surrounded by and in direct contact with the first dielectric layer, and the second graphene conductor is surrounded by and in direct contact with the second dielectric layer.
	However, Sato et teaches using the graphene conductive structure for conductive plug comprises a first graphene conductor (22A, fig 6B) and a second graphene conductor (26A) bonded onto the first graphene conductor, the first graphene conductor is surrounded by and in direct contact with the first dielectric layer (21), and the second graphene conductor is surrounded by and in direct contact with the second dielectric layer (25).
	Therefore, it would have been obvious for those skilled in the art modify the device of Shinohara in view of Lin et al by using the graphene conductive structure comprising the first graphene conductor and the second graphene conductor as being claimed, per taught by Sato, to provide the graphene conductive structure for conductive plug with low electrical resistance, low thermal resistance, and high reliability (see Sato, text [0118]-[0119])

Allowable Subject Matter
Claims 14-15 and 17-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819